           Case 2:20-cv-00893-JAM-EFB Document 4 Filed 07/28/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 COLLEEN M. KENNEDY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA, ex rel.,                  CASE NO. 2:20-CV-893 JAM EFB
     JULIUS M ENGEL,
12                                                       ORDER RE THE NOTICE OF THE UNITED
                                 Plaintiff,              STATES OF ELECTION TO DECLINE
13                                                       INTERVENTION
                           v.
14
     TANI CANTIL-SAKAUYE, individually,
15
                                 Defendant.
16

17

18         The United States having notified the Court of its decision not to intervene in this action, the

19 Court hereby orders, as follows:

20         (1) Relator may maintain the action in the name of the United States; providing, however, that

21             the action may be dismissed only if the court and the Attorney General give written consent

22             to the dismissal and their reasons for consenting,

23         (2) In the event that should either the relator or the defendant propose that this action be

24             dismissed, settled, or otherwise discontinued, this Court provide the United States with notice

25             and an opportunity to be heard before ruling or granting its approval.

26         (3) All pleadings filed and orders issued by the Court in this action shall be served upon the

27             United States;

28         (4) The United States shall reserve its right to order any deposition transcripts, to intervene in


      U.S. NOTICE OF ELECTION TO DECLINE                 1
      INTERVENTION
            Case 2:20-cv-00893-JAM-EFB Document 4 Filed 07/28/20 Page 2 of 2

 1              this action, for good cause, at a later date, and to seek the dismissal of the relator’s action or

 2              claim; and

 3          (5) The United States shall be served with all notices of appeal.

 4          The relator's Complaint, the Notice of Declination, and this Order shall be unsealed. All other

 5 papers on file in this action shall remain under seal.

 6          IT IS SO ORDERED.

 7          .

 8 DATED: 7/27/2020

 9                                                                  /s/ John A. Mendez___________
                                                                    HONORABLE JOHN A. MENDEZ
10                                                                  United States District Court Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      U.S. NOTICE OF ELECTION TO DECLINE                    2
      INTERVENTION
